                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

DENNIS R. RYNO,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   )       Case No. 6:20-cv-3378
                                                     )
CITY OF WAYNESVILLE, ET AL.                          )
                                                     )
                              Defendants.            )

                          DEFENDANTS’ NOTICE OF REMOVAL

       COME NOW Defendants City of Waynesville, Waynesville Police Department, Daniel

Cordova, Victor Weir, John Meir, and Kevin S. Hillman, by and through their counsel of record,

Baird Lightner Millsap, P.C., and respectfully notify this Court that pursuant to 28 U.S.C. §§ 1331,

1441(a), 1446, and 1443, they hereby remove to the United States District Court for the Western

District of Missouri, Southern Division, the above-styled action, which is currently pending in the

Circuit Court of Pulaski County, Missouri under Case No. 20PU-CV01611. In support of this

Notice of Removal, Defendants state as follows:

       1.      Plaintiff commenced the above-captioned action in the Circuit Court of Pulaski

County, Missouri on November 2, 2020 by filing a Petition (“Petition”) bearing the Case No.

20PU-CV01611.

       2.      On November 3, 2020, Defendants City of Waynesville, the Waynesville Police

Department, Daniel Cordova, and Kevin Hillman were served with a copy of Plaintiff’s Petition.

Defendant Victor Weir and Defendant John Meir were served on later dates.




                                                 1

            Case 6:20-cv-03378-MDH Document 1 Filed 12/02/20 Page 1 of 5
       3.      Plaintiff purports to state in his Petition claims and controversies arising under the

Constitution and laws of the United States pursuant to 42 U.S.C. § 1983. Specifically, Plaintiff

alleges:

               a.      Count I- That Defendants Cordova, Meir, and Weir violated the Fourth and

               Fourteenth Amendments of the United States Constitution by depriving him of due

               process through an “unreasonable seizure;”

               b.     Count II- That Defendants Cordova and Meir violated the Fourth and

               Fourteenth Amendments of the United States Constitution by conspiring to deprive

               Plaintiff of due process and to cause a false arrest or unreasonable seizure;

               c.     Count IV- That Defendants Cordova, Meir, and Weir violated the Fourth

               and Fourteenth Amendments of the United States Constitution by depriving him of

               due process through an “unreasonable” search/seizure;

               d.     Count V- That Defendants Cordova, Meir, and Weir violated the Fifth and

               Fourteenth Amendments of the United States Constitution by depriving him of due

               process through use of “fabricated evidence;”

               e.     Count VI- That Defendant Hillman violated the Eighth and Fourteenth

               Amendments of the United States Constitution by depriving him of due process

               through “excessive bail;” and

               f.     Count VIII- That Defendants Cordova, City of Waynesville, and the

               Waynesville Police Department violated the Fourth and Fourteenth Amendments

               of the United States Constitution by “negligent hiring, training, and supervision.”

       4.      Pursuant to 28 U.S.C. §§ 1331, and due to Plaintiffs’ purported claims that

defendants violated his rights under the Constitution and laws of the United States, the United



                                                 2

            Case 6:20-cv-03378-MDH Document 1 Filed 12/02/20 Page 2 of 5
States District Court has original jurisdiction over this case. Pursuant to 28 U.S.C. §§1391(b) and

1441(a), venue lies in this Court because it is the District and Division embracing the place where

Plaintiffs’ Petition is currently pending and is the judicial district in which a substantial part of the

alleged events or omissions giving rise to the purported claims occurred. Thus, removal to this

Court is proper pursuant to 28 U.S.C. § 1441(a).

        5.      Plaintiff also purports to assert state law claims in Count I (“Due

Process/Unreasonable Seizure”), Count III (“Conspiracy”), Count IV (“Due Process/Unreasonable

Seizure”), Count V (“Due Process/Fabricated Evidence”), Count VI (“Due Process/Excessive

Bail”), Count VII (“Abuse of Process”), and Count VIII (“Negligent hiring, training, and

supervision”). However, this court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 over

the state law claims pled by Plaintiff because they are related to Plaintiff’s claims under 42 U.S.C.

§§ 1983, they form part of the same case or controversy under Article III of the United States

Constitution, and the state law claims arise from the same inclusive operative facts that give rise

to the claim that is subject to the original jurisdiction of this court.

        6.      This notice of removal is timely filed pursuant to 28 U.S.C. § 1446(b). Defendants

have filed this Notice of Removal within thirty (30) days of November 3, 2020, the earliest date

any Defendant was served with Plaintiff’s Petition.

        7.      Pursuant to the requirements of 28 U.S.C. § 1446(a), a true and accurate copy of

Plaintiff’s Petition together with “all process, pleadings, and orders served upon” Defendants are

attached hereto as Exhibit A.

        8.      Pursuant to the requirements of 28 U.S.C. § 1446(d), Defendants have

contemporaneously given written notice of the filing of this Notice of Removal to Plaintiff, and to




                                                    3

             Case 6:20-cv-03378-MDH Document 1 Filed 12/02/20 Page 3 of 5
the Clerk of the Circuit Court of Pulaski County, Missouri. Copies of those written notices are

attached hereto as Exhibit B and Exhibit C, respectively.

       9.        Undersigned counsel represents all Defendants in this case, and all Defendants

consent to the removal of this action to this Honorable Court, pursuant to 28 U.S.C. §

1446(b)(2)(A).

       WHEREFORE, Defendants respectfully request this Honorable Court grant removal and

accept jurisdiction over the above-captioned action.

                                      Respectfully submitted,

                                      BAIRD LIGHTNER MILLSAP, P.C.

                                      BY:    /s/ Katherine A. Thompson
                                             JOHN R. LIGHTNER, Mo Bar #30436
                                             KATHERINE A. THOMPSON, Mo Bar #65076
                                             1901-C South Ventura Avenue
                                             Springfield, MO 65804-2700
                                             Telephone (417) 887-0133
                                             Facsimile (417) 887-8740
                                             jlightner@blmlawyers.com
                                             kthompson@blmlawyers.com
                                             Attorneys for Defendants




                                                4

            Case 6:20-cv-03378-MDH Document 1 Filed 12/02/20 Page 4 of 5
                               CERTIFICATE OF SERVICE

      I hereby certify that on December 2, 2020 a true and correct copy of the foregoing
document was served by U.S. mail, postage prepaid, and via email to:

Dennis R. Ryno
22767 Return Lane
Waynesville, MO 65583
Dennis.Ryno@yahoo.com
Plaintiff pro se



                                                   /s/ Katherine A. Thompson
                                                          Attorney




                                               5

         Case 6:20-cv-03378-MDH Document 1 Filed 12/02/20 Page 5 of 5
